NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0191-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN BOONE,
a/k/a KEVIN N. BOONE,

     Defendant-Appellant.
________________________

                   Submitted September 16, 2021 – Decided September 29, 2021

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 13-04-0518.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Patrick L. Harty, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Kevin Boone appeals from a July 26, 2019 order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm.

      Defendant was indicted on first-degree murder, N.J.S.A. 2C:11-3(a),

second-degree possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-

4(a), and second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b),

in connection with the 2012 shooting death of David Lewis. In 2015, defendant

pled guilty, under a separate indictment, to a violation of probation relating to a

prior two-year probationary sentence he received for a guilty plea to third-degree

eluding. On the same date, he also pled guilty to third-degree aggravated

manslaughter under the first indictment. In September 2015, defendant was

terminated from probation, and sentenced on both indictments to an aggregate

term of twenty years in state prison, subject to the No Early Release Act,

N.J.S.A. 2C:43-7.2.

      By way of background, Lewis was gambling in an alleyway near a

residence on East Paul Avenue in Trenton when he was shot and killed. The

investigation was led by Trenton Police Detective Brian Jones. Jones received

information from Detective Ryan Woodhead that a confidential informant




                                                                             A-0191-19
                                        2
identified the shooter as "Quay". Defendant's mother also identified Quay as

defendant's best friend.

       An eyewitness identified the individuals gambling in the alley as Quay,

defendant, and another male. The witness heard Quay tell defendant to "get a

gun" and later discovered Lewis shot. A second witness, who was playing dice

with Quay, heard him arguing with someone and heard shots, ran out of the

alley, and got into a car Quay was driving. A third witness also heard the shots

and saw people running from the alley, including defendant.

       Jones interviewed another witness, David Wesley. Prior to doing so,

Jones read Wesley his Miranda1 rights and explained the definition of coercion

to confirm Wesley understood his rights. Wesley confirmed he understood his

rights and signed the Miranda waiver form. Wesley then stated he saw defendant

shoot Lewis several times. Wesley and defendant got into Quay's car and

Wesley heard defendant confess to shooting Lewis.

       Before entering his plea, defendant filed a motion to suppress his

statement to police relating to the Lewis shooting. The following facts were

adduced at the suppression hearing at which Jones testified. The same day

detectives interviewed Wesley, they located defendant and brought him to the


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-0191-19
                                       3
police department for an interview. Prior to the interview, Jones inquired about

defendant's level of education. Defendant stated he had a ninth-grade education,

was "in special education" and could read "a little bit." Jones then read the

Trenton Police Department Miranda Rights Form to defendant. Defendant

confirmed he understood his rights, and Jones then read the waiver of rights

portion of the form and explained the meaning of coercion. Defendant stated he

understood the definition and his rights and signed the waiver form.

      Detectives did not inform defendant he was a suspect in the homicide.

During the interview, defendant denied shooting Lewis but placed himself at the

scene of the shooting. He then asked for an attorney and the interview ended.

      The motion judge issued a thirteen-page written opinion denying the

motion. The judge found Jones credible. The judge determined defendant

received a proper Miranda warning because he asked Jones to read it to him,

confirmed he understood his rights and the waiver form, and signed the waiver.

The judge distinguished defendant's case from State v. A.G.D., 178 N.J. 56

(2003) and State v. Nyhammer, 197 N.J. 383 (2009), noting "no criminal

complaint or arrest warrant was issued against [d]efendant" at the time of his

interview. The judge concluded because "[d]efendant was merely a suspect . . .

detectives were not required to reveal to him their suspicions . . . ."


                                                                          A-0191-19
                                         4
     Applying the factors set forth in State v. Presha, 163 N.J. 304, 313 (2000),

the trial judge concluded defendant's Miranda waiver was voluntary and

uncoerced. The judge found as follows:

                  At the time of his interview on July 24, 2012[,]
           [d]efendant was [nineteen] and a half years old since he
           was born on January 7, 1992. Defendant informed the
           detectives he had a ninth-grade education and had
           attended "special education" classes, offering he had
           trouble reading. However, in spite of any educational
           limitations [d]efendant may have, he was able to have
           a responsive and intelligent conversation with the
           detectives. Defendant's answers to the detectives'
           questions shows he has the intellectual capacity to
           understand his rights, and make a waiver. In addition
           to his involvement with this current matter, [d]efendant
           had extensive experience with the criminal justice
           system for someone of his age. Defendant had one prior
           juvenile arrest, and had been arrested twice as an adult
           prior to this interview. Defendant was no neophyte to
           the criminal justice system leading this court to find
           [d]efendant understood the detectives wanted to take
           statements to be used against him at trial.

                 The court finds the detectives' questioning of
           [d]efendant at the police station for approximately one
           hour and [thirty-five] minutes from approximately 2:48
           p.m. to 4:33 p.m. was not prolonged in nature and
           certainly did not involve any "physical punishment or
           mental exhaustion." Defendant was allowed to have a
           beverage, provided cigarettes, allowed to make a
           telephone call to his mother and girlfriend . . . .

                 ....



                                                                           A-0191-19
                                       5
                   Examining the remainder of the [Presha] factors,
            and reviewing . . . the DVD of [d]efendant's interview,
            and considering [d]efendant's ability to have an
            intelligent and responsive conversation with the
            detectives, this court does not find [d]efendant was so
            mentally limited to prevent him from making a valid
            waiver.

                  ....

                  This court does not find any coercive techniques
            were used, and does not believe the [d]efendant's
            waiver was the product of coercion.          All three
            detectives who questioned [d]efendant were polite and
            accommodating to [d]efendant.         Defendant was
            provided a beverage and cigarettes, and his request to
            speak with his mother and girlfriend was honored.

      In 2018, defendant filed a PCR petition and certification alleging trial

counsel was ineffective

            for failing to investigate and confirm that the State's
            main witness . . . Wesley was willing to state that he
            was coerced by the police into saying that [defendant]
            was the shooter. [Defendant] gave this information to
            his trial attorney and she failed to investigate and obtain
            a statement from . . . Wesley. Had trial counsel
            obtained that information, [defendant] certified that he
            would not have entered a guilty plea but would have
            proceeded to trial or obtained a more favorable plea
            bargain from the State.

                   . . . Additionally, trial counsel was ineffective for
            failing to distinguish . . . Nyhammer in the motion to
            suppress [defendant]'s statement to the police. Had trial
            counsel done so, [defendant]'s statement would have
            been suppressed. Had the statement been suppressed,

                                                                           A-0191-19
                                         6
            [defendant] certified that he would not have entered a
            guilty plea but would have proceeded to trial or
            obtained a more favorable plea bargain from the State.

      Following oral argument, Judge Robert Bingham, II issued a

comprehensive twenty-page written decision denying the PCR petition. He

found defendant failed to overcome the presumption trial counsel's decision not

to call Wesley was sound trial strategy and lacked a certification from Wesley

stating he was coerced.      The judge found the assertions in defendant's

certification were disproved by the evidence in the record. He stated:

            Even if trial counsel had, in fact, obtained a statement
            from Wesley, defendant's assertion that he would not
            have entered a guilty plea would still rely on the
            assumption that (l) Wesley was in fact coerced and (2)
            would have given a statement to that effect. . . . But
            during his interview with . . . Jones, Wesley seemed to
            understand the meaning of coercion after Jones
            explained the term to him. He then signed the waiver
            and gave a statement, which undermine defendant's
            assertion that Wesley would have stated he was
            coerced. Furthermore, defendant's argument relies on
            mere speculation that the investigation of Wesley's
            statement to police would have resulted in a more
            favorable plea bargain from the State. This theory
            appears to disregard other witness statements and
            defendant's own statement to police.

The judge concluded defendant's contentions were conjectural, "bald

assertions", and failed to establish an ineffective assistance of counsel.



                                                                         A-0191-19
                                       7
Strickland v. Washington, 466 U.S. 668, 693 (1984); see State v. Fritz, 105 N.J.

42 (1987).

      The judge also rejected defendant's argument his trial counsel was

ineffective for failing to distinguish Nyhammer because defendant was not

subject to a criminal complaint or arrest warrant and therefore police were not

required to advise him that he was a suspect. The judge noted when detectives

were interviewing defendant "[t]he State was still in the investigatory stage, as

the evidence shows several witnesses had identified several individuals at the

crime scene. Also, defendant having been read and having waived his Miranda

rights, was aware what he said could be used against him." He concluded

defendant did not show that if counsel had distinguished Nyhammer it would

have led to suppression of his statement, a more favorable plea bargain, "or that

[he would have] proceed[ed] to trial rather than entering a guilty plea."

      Citing the motion judge's findings, Judge Bingham rejected defendant's

argument that his level of education rendered the Miranda waiver invalid. He

added the following:

             Defendant's limited education does not prevent his
             ability to give a knowing, intelligent, and voluntary
             waiver of his Miranda rights. A defendant's education
             level or intelligence is only one factor in determining
             whether there was a valid waiver of Miranda rights.
             Nor does involvement in special education or even mild

                                                                            A-0191-19
                                        8
            "[cognitively disabled]" automatically render a waiver
            invalid. State v. Carpenter, 268 N.J. Super. 378, 385
            (App. Div. 1993). In Carpenter, the defendant had the
            mental capacity of a ten-year old child and a forensic
            psychiatrist testified that he was competent to stand
            trial but did not have the mental sophistication to
            understand Miranda warnings unless explained to him
            and broken down. Id. at 381-82. Nonetheless, the trial
            court properly found when looking at . . . all of the
            factors, that defendant knowingly and intelligently
            waived his Miranda rights. Id. at 386.

      Defendant raises the following arguments on appeal:

            POINT ONE — THE PCR COURT ERRED IN
            DENYING [DEFENDANT'S] PETITION FOR POST-
            CONVICTION    RELIEF     WITHOUT     AN
            EVIDENTIARY HEARING AS TESTIMONY IS
            NEEDED FROM PRIOR COUNSEL EXPLAINING
            WHY SHE FAILED TO CONTACT AND
            INTERVIEW DAVID WESLEY, AS HE WOULD
            HAVE ADMITTED HE WAS COERCED BY POLICE
            TO SAY [DEFENDANT] WAS THE SHOOTER.

            POINT TWO — THE PCR COURT ERRED IN
            DENYING [DEFENDANT'S] PETITION FOR POST-
            CONVICTION RELIEF AS TESTIMONY IS
            NEEDED FROM PRIOR COUNSEL TO EXPLAIN
            WHY SHE FAILED TO DISTINGUISH . . .
            NYHAMMER, . . . IN ARGUING FOR THE
            SUPPRESSION OF [DEFENDANT'S] STATEMENT
            TO POLICE.

      We review a judge's denial of PCR without an evidentiary hearing de

novo. State v. Jackson, 454 N.J. Super. 284, 291 (App. Div. 2018) (citing State

v. Harris, 181 N.J. 391, 421 (2004)).     To reverse a conviction based on

                                                                         A-0191-19
                                      9
ineffective assistance of counsel, a defendant must demonstrate both:            (1)

"counsel's performance was deficient" and (2) counsel's "errors were so serious

as to deprive the defendant of a fair trial . . . ." Strickland, 466 U.S. at 687; see

Fritz, 105 N.J. at 58 (adopting the Strickland two-part test). Under the first

prong, counsel's representation must be objectively unreasonable.           State v.

Pierre, 223 N.J. 560, 578 (2015).       Under the second prong, a "reasonable

probability [must exist] that, but for counsel's unprofessional errors, the result

of the proceeding would have been different." Id. at 583 (quoting Strickland,

466 U.S. at 694).

      The PCR court has discretion to determine whether a hearing is necessary

to aid in its analysis. State v. Marshall, 148 N.J. 89, 157-58 (1997). If the court

decides a defendant's allegations "are too vague, conclusory, or speculative to

warrant an evidentiary hearing . . . then an evidentiary hearing need not be

granted." Ibid. (citing State v. Preciose, 129 N.J. 451, 462-64 (1992)). "[A]

petitioner must do more than make bald assertions that he was denied the

effective assistance of counsel. He must allege facts sufficient to demonstrate

counsel's alleged substandard performance . . . [and] assert the facts that an

investigation would have revealed . . . ." State v. Cummings, 321 N.J. Super.

154, 170 (App. Div. 1999).


                                                                              A-0191-19
                                        10
      Prejudice is not presumed. Fritz, 105 N.J. at 52. This is because there is

a strong presumption trial counsel "rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment."

Strickland, 466 U.S. at 690.

      Having thoroughly reviewed the record pursuant to these principles, we

affirm for the reasons set forth in Judge Bingham's opinion. The record does

not establish a prima facie showing of ineffective assistance of counsel to grant

either an evidentiary hearing or post-conviction relief.

      Affirmed.




                                                                           A-0191-19
                                       11